Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford et al (US 2014/0058292).
	Regarding claim 1, Alford et al disclose a system for planning and/or providing neuromodulation unit 11. The system comprises a first data input module 18 for receiving stimulation related basic data, and a stimulation related basic data storage module 32 having dedicated memory or share a memory structure 32 for storing the stimulation related basic data.
A second data input module unit 20 obtains stimulation related response data, and a stimulation related response data storage module 32 having dedicated memory or share a memory structure 32 for storing the stimulation related response data.
 A transfer module is provided by microprocessor 30 configured and arranged such that the stimulation related basic data received by the first data input module 18 are linked with and/or translated into the stimulation related response data and/or artificial response data generated by the transfer module processing portion of processor 30 in performing the block 212 analysis, wherein data generated by the transfer module processing portion of processor 30 are transfer data, the transfer data comprising link data and/or translation data and/or the artificial response data.
 A transfer response data storage module 32 has a dedicated memory or shared memory structure 32 for storing the transfer data.
 A mapping module comprising unit 22 is configured and arranged such that based on the stimulation related basic data the stimulation related response data and the transfer data a digital characteristic map 230 is generated, which describes an interrelation between the stimulation related basic data and the stimulation related response data and the transfer data.  
Regarding claim 2, Alford et al disclose the mapping module comprising unit 22 is configured and arranged such that the digital characteristic map is generated automatically.  
Regarding claim 3, Alford et al disclose the stimulation related basic data comprise electrode data.  
Regarding claim 4, Alford et al disclose the stimulation related response data comprise motion data. See paragraph [0090].
Regarding claim 5, Alford et al disclose the transfer module provided by microprocessor 30 is configured and arranged such that one kind of data selected from time data is used to generate the transfer data. Data collection unit 18 signals control unit 16 when the data collection is complete for a particular combination of neuromodulation control parameters or signals that additional data collection time is needed
Regarding claim 6, Alford et al disclose the system comprises a virtual mapping module using reporting unit 22 configured and arranged to generate the digital characteristic map virtually online via a communication network. See paragraph [0042].  
Regarding claim 7, Alford et al disclose the system comprises a correlation a module with functional block 412 configured and arranged to correlate on the basis of digital characteristic map by way of simulation the stimulation related basic data and the stimulation related response data and the transfer data.  
Regarding claim 8, Alford et al disclose the correlation module with functional block 412 is configured and arranged such that from a preselected stimulation related basic data the correlating stimulation related response data are identified in the summary and detailed reports 414.  
Regarding claim 9, Alford et al disclose the correlation module with functional block 412 is configured and arranged such that from a preselected stimulation related response data the correlating stimulation related basic data are identified in the summary and detailed reports 414.  
Regarding claim 10, Alford et al disclose the system comprises a neuromodulation settings generation module with functional block 208 configured and arranged to translate the digital characteristic map into neuromodulation parameter settings for a neuromodulation treatment of a subject.  
Regarding claim 11, Alford et al disclose the neuromodulation settings generation module with functional block 208 comprises a transfer interface, which is configured and arranged for transferring neuromodulation parameter settings from the system to a neuromodulation device.  
Regarding claim 12, Alford et al disclose planning and/or providing neuromodulation, including neurostimulation. 
Microprocessor 30 links stimulation related basic data with response data 18 to generate transfer data. The transfer data comprises link data in a dedicated memory or shared memory structure 32.
Reporting unit 22 generates a digital characteristic map based on the stimulation related basic data, the stimulation related response data, and the transfer data, the digital characteristic map describing an interrelation between the stimulation related basic data, the stimulation related response data and the transfer data; and 
Control unit 616 includes a pulse generator for generating neuromodulation signals via a neuromodulation pulse generator based on the digital characteristic map.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/6/2022